Citation Nr: 1021118	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-19 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include generalized anxiety 
disorder, depression, and posttraumatic stress disorder 
(PTSD). 

2.  Entitlement to service connection for prostatitis, 
including as a result of herbicide exposure.  

3.  Entitlement to service connection for a skin rash, 
claimed as fungus, of the feet and hands, including as a 
result of herbicide exposure.  

4.  Entitlement to service connection for hemorrhoids, 
including as a result of herbicide exposure or as secondary 
to medications taken for an acquired psychiatric disorder.  

5.  Entitlement to service connection for bronchitis, 
including as a result of herbicide exposure.  

6.  Entitlement to service connection for chronic bladder 
infections, including as a result of herbicide exposure.  

7.  Entitlement to service connection for sleep disturbance 
or sleep apnea.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to October 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In November 2007, the Veteran disagreed with the August 2007 
denial of multiple issues, and a statement of the case (SOC) 
was issued in June 2008.  In the Veteran's July 2008 
substantive appeal (VA Form 9), he limited his appeal to 
issues of entitlement to service connection for PTSD and 
prostatitis.  However, in the June 2009 supplemental 
statement of the case (SSOC) the entirety of the issues 
previously denied by the RO were addressed.  In addition, at 
the December 2009 Board hearing before the undersigned Acting 
Veterans Law Judge, the Veteran testified regarding all of 
the issues that had been previously denied by the RO.  As a 
result of the foregoing, the Board will accept the entirety 
of the issues listed on the title page as on appeal before 
the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA 
waives objection to timeliness of substantive appeal by 
taking actions that lead the Veteran to believe that an 
appeal was perfected).

In connection with this appeal, the Veteran and his spouse 
testified at a personal hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO in December 2009; a 
transcript of the hearing is associated with the claims file.  
At such hearing the Veteran submitted additional evidence, 
along with a waiver of consideration by the agency of 
original jurisdiction.  38 C.F.R. § 20.1304 (2009).

The issues of entitlement to service connection for an 
acquired psychiatric disorder, prostatitis, hemorrhoids, 
chronic bladder infections, and sleep disturbance or sleep 
apnea are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

2.  A skin rash and bronchitis are not diseases for which a 
presumption of service connection is provided under the law 
based on exposure to herbicides in service.

3.  The Veteran does not have a current diagnosis of a skin 
rash, claimed as fungus, of the hands and feet. 

4.  Bronchitis is not shown to be causally or etiologically 
related to any disease, injury, or incident in service, to 
include herbicide exposure.  
 

CONCLUSIONS OF LAW

1.  A skin rash, claimed as fungus, of the hands and feet, 
was not incurred in or aggravated by the Veteran's active 
duty military service and may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

2.  Bronchitis was not incurred in or aggravated by the 
Veteran's active duty military service and may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Specifically, by way of a letter dated in March 
2007, the RO advised the Veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. 
§ 5103(a). See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

It equally deserves mentioning that the March 2007 letter 
also apprised the Veteran of the downstream disability rating 
and effective date elements of his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Moreover, the RO issued the March 2007 VCAA notice letter 
prior to adjudicating his claim in August 2007.  As such, 
there is no timing error in providing the Veteran VCAA 
notice.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).

Relevant to the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
private medical records, and VA treatment records.  At the 
Veteran's Board hearing in December 2009, he identified 
additional records that are not associated with the claims 
folder.  In this regard, the Veteran and his spouse indicated 
that a dermatologist that he received treatment from for his 
hands and feet in the distant past is deceased and the 
records destroyed.  Additionally, the other records he 
identified were in relation to issues not addressed herein.  
As such, they are irrelevant to the Veteran's claims of 
entitlement to service connection for a skin disorder, 
claimed as fungus, of the hands and feet and bronchitis and, 
therefore, a remand to obtain such records is not necessary.  

In addition, a VA compensation examination is not necessary 
to decide the claims decided herein as the standards of the 
United States Court of Appeals for Veterans Claims' (Court) 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  

Relevant to the Veteran's claim for a skin rash, claimed as 
fungus, of the hands and feet, his service treatment records 
reflect treatment only for a heat rash on his arm and chest 
in November 1966.  The remainder of such records are negative 
for skin complaints, treatment, or diagnoses.  Moreover, the 
Veteran denied having had or currently experiencing skin 
diseases at the time of his separation examination in October 
1967.  Likewise, upon clinical evaluation at such time, his 
skin was noted to be normal.  The Board further observes 
that, while the Veteran and his spouse testified competently 
and credibly that he experienced a skin rash of the hands and 
feet following his military service, the evidence of record 
fails to demonstrate a current diagnosis of a skin rash, 
claimed as fungus, of the hands and feet.  In this regard, 
the Court has held that in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. 
Nicholson, 21 Vet. App. 319 (2007) (the current disability 
requirement for a service connection claim is satisfied if 
the claimant has a disability at the time the claim is filed 
or during the pendency of that claim).  Therefore, a remand 
for an examination is not necessary to decide the Veteran's 
claim of entitlement to service connection for a skin 
disorder, claimed as fungus of the hands and feet, as there 
is no evidence that he has a current diagnosis of such 
disorder.

Pertinent to the Veteran's claim of entitlement to service 
connection for bronchitis, the Board likewise finds that a 
remand for an examination is not necessary.  In this regard, 
the Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses of respiratory 
difficulties, to include bronchitis.  In fact, at the time of 
his service separation examination in October 1967, the 
Veteran denied having had or currently experiencing chronic 
or frequent colds, sinusitis, shortness of breath, pain or 
pressure in the chest, and a chronic cough.  Likewise, upon 
clinical evaluation at such time, his nose, sinuses, mouth 
and throat, and lungs and chest were noted to be normal.  
Moreover, the record reflects that the Veteran was not 
diagnosed with bronchitis until 2000, over 30 years after his 
service discharge.  Additionally, while the Veteran stated at 
his December 2009 Board hearing that he has had bronchitis 
since Vietnam; the record reflects that he was not diagnosed 
with bronchitis until 2000, over 30 years after his service 
discharge.  Moreover, as will be discussed below, the Board 
accords more probative weight to the Veteran's in-service 
statements denying respiratory symptomatology and the gap 
between service and a diagnosis than his testimony regarding 
continuity of symptomatology.  Furthermore, the evidence of 
record suggests that the Veteran's bronchitis may be due to 
smoking.  Therefore, the Board finds that there is no 
indication that bronchitis, or persistent or recurrent 
symptoms of such disorder, may be associated with the 
Veteran's military service.  Thus, a remand for examination 
and/or opinion is not necessary to decide the claim.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claims.

II.  Analysis

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service. 38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Direct service 
connection may not be granted without evidence of a current 
disability; in-service incurrence or aggravation of a disease 
or injury; and a nexus between the claimed in-service disease 
or injury and the present disease or injury.  38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
[(table)]. 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service-connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service. 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service. 38 
C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The presumption requires exposure to an 
herbicide agent and manifestation of the disease to a degree 
of 10 percent or more within the time period specified for 
each disease. 38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even 
if a Veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  The following diseases are associated with 
herbicide exposure for purposes of this presumption: 
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas. 38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

The Veteran claims that his skin rash, which he described as 
fungus, of the feet and hands and bronchitis are a result of 
exposure to herbicides (the dioxin in Agent Orange) during 
his tour in Vietnam. 

The Veteran's military personnel and other records confirm he 
had duty assignments in Vietnam during the Vietnam Era for 
approximately one year from October 1966 to October 1967.  
See 38 C.F.R. § 3.2(f) (2009).  As such, the Veteran is 
presumed to have been exposed to herbicides in Vietnam.  38 
U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, a skin rash, claimed as fungus, 
of the hands and feet and bronchitis are not included in this 
list of diseases associated with exposure to certain 
herbicide agents and therefore, the presumption is not 
applicable to these conditions.  Id. 

However, even if a Veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994). 

The Veteran's STR's show that he received treatment for a 
heat rash on the chest and arms in November 1966.  His STRs 
are otherwise absent for treatment, complaints, or diagnoses 
referable to a skin rash, to include fungus, of the feet and 
hands, or bronchitis.  Additionally, at the time of his 
service separation examination in October 1967, the Veteran 
denied having had or currently experiencing skin diseases, 
chronic or frequent colds, sinusitis, shortness of breath, 
pain or pressure in the chest, and a chronic cough.  
Likewise, upon clinical evaluation at such time, his skin, 
nose, sinuses, mouth and throat, and lungs and chest were 
noted to be normal.  

Post-service treatment records, including examinations of the 
skin, are absent for any findings referable to a skin rash, 
to include fungus, of the hand and feet.  In this regard, an 
August 1998 private treatment record reflects a erythematous 
papule and a cyst on the forehead, but there was no other 
skin symptoms noted.  In March 1999, the Veteran's skin was 
unremarkable on physical examination and no rashes or 
ecchymoses were found.  In May 1999, it was noted that the 
Veteran had a few subepidermal cystic areas consistent with 
mild sebaceous cysts with no significant findings otherwise 
evident.  

Records dated from November 2000 to December 2002 reflect 
that physical examination revealed no rashes or ecchymoses.  
April 2004 and October 2004 VA treatment records reveal that 
the Veteran's skin was intact without lesions of concern or a 
rash.  In January 2005, private records show that it was 
observed that the Veteran's skin was warm and dry with good 
turgor.  No lesions were noted.  In February 2005, physical 
examination revealed no active rash.  In June 2006, August 
2007, and December 2008, the Veteran's skin was warm and dry 
without a rash or ecchymosis.  A February 2007 VA treatment 
record reflects that, upon a review of the Veteran's systems 
with respect to his skin, there were no skin rashes or 
lesions.  He reported that he used to have peeling of the 
palms and soles.  

In February 2008, upon a review of the Veteran's systems with 
respect to his skin, there were no rashes or mole changes.  
Pruritis was noted; however, the remainder of the records 
reflect that such was related to his chest.  October 2008 and 
April 2009 VA treatment records reflect that, upon a review 
of the Veteran's systems with respect to his skin, there were 
no skin rashes or lesions.  In February 2009, a private 
treatment record reflected that there was no loss of skin 
turgor.  No other findings were recorded.

The first and most fundamental requirement for any service 
connection claim is there must be competent evidence of the 
existence of the currently claimed disability.  In this 
regard, there is no current diagnosis of a skin rash, to 
include fungus, of the hands and feet.  Specifically, while 
the Veteran and his spouse testified competently and credibly 
that he experienced a skin rash of the hands and feet 
following his military service, the evidence of record fails 
to demonstrate a current diagnosis of a skin rash, claimed as 
fungus, of the hands and feet.  Specifically, as discussed 
above, there are no findings noted in the medical records 
with respect to the skin of the Veteran's hands and feet.  
Moreover, the Veteran testified at his April 2010 Board 
hearing that, after treatment with a dermatologist, his skin 
disorder on his hands and feet had cleared up.  Additionally, 
the Veteran's spouse indicated in a July 2008 statement that 
the Veteran had previously received treatment for jungle 
rot/fungus after returning from Vietnam.  She noted that, 
approximately 15 years ago, the condition became more 
sporadic and now rarely appeared.  Therefore, while the 
Veteran, at some point in time, had experienced a skin rash 
of his hands and feet, the evidence fails to show that he has 
a current diagnosis of a skin rash, claimed as fungus, of the 
hands and feet.  The Court has held that in the absence of 
proof of a present disability, there can be no valid claim 
for service connection.  See Degmetich, supra; Brammer, 
supra; McClain, supra.  Therefore, service connection for a 
skin rash, claimed as fungus, of the hands and feet must be 
denied.

Relevant to the Veteran's claim of entitlement to service 
connection for bronchitis, private medical records dated in 
October 2000 show the Veteran received treatment for 
recurrent bronchitis.  Records dated from October 2000 to 
September 2004 note that he had recurrent bronchitis episodes 
despite not having smoked in sixteen years.  Additional 
private and VA treatment records continue to show treatment 
for bronchitis.  Private records dated from August 2007 to 
December 2009 reflect only a history of bronchitis symptoms.  
As such, the Veteran has a current diagnosis of bronchitis 
during the pendency of the appeal.  See McClain, supra.  
However, the Board finds that service connection is not 
warranted for such disorder as the competent and probative 
evidence of record fails to show that bronchitis is related 
to any disease, injury, or incident of the Veteran's military 
service, to include herbicide exposure.  

Specifically, as indicated previously, the Veteran's STR's, 
to include his separation examination, are negative for 
complaints, treatment, or diagnoses relevant to bronchitis.  
Moreover, the first medical evidence demonstrating bronchitis 
is dated in 2000, approximately 33 years after the Veteran's 
military service.  Evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  While the lack of contemporaneous medical records may 
be a fact that the Board can consider and weigh against a 
Veteran's lay evidence, the lack of such records does not, in 
and of itself, render lay evidence not credible.  The Board, 
however, finds that the fact that the Veteran's post-service 
treatment records are negative for any complaints referable 
to bronchitis until approximately 2000 after his service 
discharge to be persuasive evidence against his claim.  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  
Furthermore, the medical evidence of record, to specifically 
include private treatment records dated from October 2000 to 
September 2004, suggests that the Veteran's bronchitis may be 
due to smoking.  

The Board notes that the Veteran has contended on his own 
behalf that his bronchitis is related to his in-service 
exposure to herbicides.  While he is competent to testify as 
to his respiratory symptomatology as well as his in-service 
duties that exposed him to herbicides, he is not competent or 
qualified, as a layperson, to render an opinion concerning 
the complex medical relationship between bronchitis and 
exposure to herbicides.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While 
the Board acknowledges that the United States Court of 
Appeals for the Federal Circuit has held that lay testimony 
could, in certain circumstances, constitute competent nexus 
evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009), in the instant case, the Board finds that the question 
regarding the potential relationship between bronchitis and 
the Veteran's exposure to herbicides, to be complex in 
nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(although the claimant is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  
Therefore, the Board finds the Veteran's statements regarding 
a nexus between his bronchitis and any incident of service, 
to include exposure to herbicides, to be of little probative 
value as he is not competent to opine on such a complex 
medical question.  Specifically, where the determinative 
issue is one of medical causation, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  
Therefore, the Board accords more probative weight to the 
Veteran's in-service statements denying respiratory 
symptomatology and the gap between service and a diagnosis 
than his testimony regarding continuity of symptomatology.  
Consequently, as there is no competent and probative evidence 
linking the Veteran's bronchitis to his military service, to 
include exposure to herbicides, service connection for such 
disorder is not warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for a skin rash, claimed as fungus, of the 
hands and feet and bronchitis.  As such, that doctrine is not 
applicable in the instant appeal, and his claims must be 
denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a skin rash, claimed as fungus, of the 
feet and hands, including as a result of herbicide exposure, 
is denied.  

Service connection for bronchitis, including as a result of 
herbicide exposure, is denied.  


REMAND

Among the Veteran's claims on appeal is that he has PTSD as a 
result of his military service, including service in the 
Republic of Vietnam.  His reported service stressors include 
witnessing a serviceman's stabbing in July or August 1967, 
when he would have been in the Republic of Vietnam.  The 
Veteran reported and service personnel records show that he 
was attached to the "USA Marine Maint Act (GS)" in Vietnam 
and participated in the Vietnam Counter-Offensive Phase II.  
The Veteran also reported that he was at the EM Club at Cam 
Rahn Bay at the time of the incident.  He further indicated 
that the service member who perpetrated the stabbing, 
Brummage, was subject to a court martial.  The Veteran also 
reported that he experienced mortar attacks while at Long 
Binh Junction in Vietnam.  

Review of administrative records in the claims folder shows 
that an attempt to obtain morning reports from appropriate 
sources for the USA Marine Maint Act (GS) was unsuccessful 
without the Veteran's complete unit, company, battalion, and 
regiment information.  Be that as it may, there is no 
indication that the RO has attempted to contact the U.S. Army 
and Joint Services Records Research Center (JSRRC) with the 
information that has been provided, to include the Veteran's 
service personnel records.  In total, this information is 
sufficient for a JSRRC search to verify the Veteran's 
reported stressors.  

Additionally, the record includes statements from both VA and 
private physicians that reveal diagnoses of PTSD, along with 
anxiety and depression disorders, as well as urinary and 
prostatic stones that indicated that such disorders may be 
attributed to the Veteran's military service.  For instance 
in a July 2008 statement a VA physician states that, in his 
opinion, the Veteran is suffering from PTSD with secondary 
anxiety and depression.  It is later opined by that physician 
that the Veteran's problems are related to service.  In a 
July 2008 statement, a private physician opines that the 
Veteran has urinary and prostatic stone problems possibly 
related to his Agent Orange exposure.  In a July 2008 
statement another private examiner also suggests that the 
Veteran's prostatitis symptoms may be a complication of 
service exposure to Agent Orange.  It is important to note at 
this point out that the Board, and for that matter the RO, is 
prohibited from substituting its own unsubstantiated medical 
opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 
(1991).  The probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

According to the holding in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), VA must provide a medical examination in a 
service-connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim. Id., at 81. See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Also it is imperative to note that the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  In addition to the other McLendon 
requirements met it is emphasized that there is at least an 
indication that the Veteran's disabilities may be associated 
with his service, and there is also insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Therefore, this case must be referred to a VA 
examiner to have him/her review the relevant evidence and 
determine the etiology of the Veteran's psychiatric and sleep 
disorders, as well as his prostatitis and bladder disorders.

In addition, at the December 2009 Board hearing, the Veteran 
identified outstanding treatment records relevant to the 
claims being remanded.  In this regard, he indicated that he 
had received treatment from the Little Rock VA Medical Center 
beginning in 1987 for chronic bladder infections and 
prostatitis.  He also indicated that he received current 
treatment at the Hot Springs VA Community Based Outpatient 
Clinic.  Therefore, any outstanding treatment records from 
the Little Rock VA Medical Center dated from 1987 to the 
present and from the Hot Springs VA Community Based 
Outpatient Clinic dated from April 2009 to the present should 
be obtained.

The Board also observes that the Veteran has claimed that he 
has hemorrhoids, in part, due to the medications taken for an 
acquired psychiatric disorder.   As this claim could 
potentially be impacted by the outcome of his claim of 
entitlement to service connection for an acquired psychiatric 
disorder, such claim must be addressed prior to the 
readjudication of his claim of entitlement to service 
connection for hemorrhoids.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  As such, consideration of the merits of the 
Veteran's claim of entitlement to service connection for 
hemorrhoids should be deferred pending the readjudication of 
his claim of entitlement to service connection for an 
acquired psychiatric disorder.  Also relevant to this issue, 
the Board notes that adequate notice under the VCAA has not 
been provided as it pertains to such claim on a secondary 
basis.   Corrective notice should be provided on remand.     

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the information 
and evidence necessary to substantiate his 
claim for service connection for 
hemorrhoids as secondary to a service-
connected disability in accordance with 
the VCAA.  

2.  Obtain all treatment records not 
already contained in the claims file from 
the Little Rock VA Medical Center dated 
from 1987 to the present and from the Hot 
Springs VA Community Based Outpatient 
Clinic dated from April 2009 to the 
present.  All reasonable attempts should 
be made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do 
not exist or that further efforts to 
obtain such records would be futile, which 
should be documented in the claims file.  
The Veteran must be notified of the 
attempts made and why further attempts 
would be futile, and allowed the 
opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  Afford the Veteran another opportunity 
to provide specific information concerning 
his service unit(s), company, battalion, 
and regiment during his service in the 
Republic of Vietnam.  He should also be 
requested to provide any additional 
details regarding his stressors, to 
include the stabbing and mortar attacks.  
Relevant to the mortar attacks, the 
Veteran should be requested to provide 
locations and time frames with as much 
specificity as possible.

4.  After completing the directive in the 
preceding paragraph, forward the Veteran's 
statement of alleged PTSD stressors, to 
include witnessing a stabbing in July or 
August 1967 at Cam Rahn Bay in which 
service member Brummage was subject to a 
court martial and experiencing mortar 
attacks while at Long Binh Junction in 
Vietnam, as well as copies of his service 
personnel records, and any other relevant 
evidence, to JSRRC.  Request that JSRRC 
attempt to verify the alleged stressors. 

5.  After completing the above actions, 
schedule the Veteran for an appropriate VA 
examination in order to determine the 
nature and etiology of his acquired 
psychiatric disorder, to include PTSD, 
generalized anxiety disorder, depression, 
and sleep disorder.  The claims file, a 
separate copy of this remand, and a list 
of the in-service stressor(s) found to be 
corroborated by the evidence, must be 
provided to the examiner for review, the 
receipt of which should be acknowledged in 
the examination report.  
Any evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

The examiner should first determine whether 
the Veteran currently has an acquired 
psychiatric disorder, to include PTSD, 
generalized anxiety disorder, depression, 
or a sleep disorder according to the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM-IV) 
criteria.

If the Veteran is diagnosed with PTSD, the 
examiner should also determine whether any 
in-service stressor(s) found to be 
established by the evidence is the cause of 
this disorder.  The examiner must be 
instructed that only the events objectively 
verified may be considered as valid 
stressors and have the examiner specify the 
stressor(s) that provided the basis of the 
diagnosis.

If the Veteran is diagnosed with an 
acquired psychiatric disorder in addition 
to, or other than, PTSD, the examiner 
should provide an opinion as to whether it 
is likely, unlikely, or at least as likely 
as not that any currently diagnosed 
acquired psychiatric disorder, other than 
PTSD, is related to the Veteran's military 
service.  In offering any opinion, the 
examiner must consider the Veteran's lay 
statements regarding the incurrence of his 
claimed disorder and the continuity of 
symptomatology.  

The rationale for any opinion offered 
should be provided.  

6.  Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of his bladder (chronic 
infections) and prostatitis disorders.  
All indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination. 

Then, based upon examination findings, 
appropriate tests and studies, historical 
records, and medical principles, opine, 
with full clinical rationale, whether it 
is at least as likely as not, i.e., is 
there a 50/50 chance that any currently 
diagnosed prostatitis and bladder (chronic 
infections) disorders are related to the 
Veteran's military service, to include his 
in-service exposure to herbicides.  In 
answering that question, it is 
insufficient to merely note that the 
claimed condition is not on the list of 
disorders for which a presumption of 
service connection has been established 
based on herbicide agent exposure.  In 
offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his claimed 
prostate and bladder disorders and the 
continuity of symptomatology.  

The rationale for any opinion offered 
should be provided.  

7.  When the above requested actions have 
been completed, undertake any other 
necessary development, if deemed by the 
RO/AMC to be appropriate under the law.  
Then readjudicate the Veteran's service 
connection claims.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished a supplemental statement 
of the case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


